Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 07/06/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-15 has /have been amended, claim 16 has /have been added.  Accordingly, claims 1-16 are pending in the application.  An action on the merits for claims 1-16 are as follow.   
The previous Claim Objections and 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the guide arrangement” in line 2, rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by In-Albon (US 5,957,033).
Regarding Independent Claim 1, In-Albon disclose a beverage machine having an external housing (a housing frame 10, Figs 1-4) and a movable beverage preparation module (an extraction device 20 serving for serving the coffee, Col 2 line 12, Figs 1-4) configured to process a beverage and/or a beverage ingredient to be dispensed via at least one beverage dispensing outlet (an outlet 60 on the front of the coffee machine, Col 3 line 25, Figs 1-4) to a user-cup or a user-mug (a coffee cup, Col 3 line 24), 
the external housing having a front opening and forming a cavity for housing the movable beverage preparation module (see Figs 1-4), the movable beverage preparation module being insertable into an operative position into the cavity and removable out of the cavity via the front opening (extraction device 20 is pushed back… can be slid in or removed from the front, Col 4 line 41-42, Figs 1-4), 
the external housing having a cavity connector in the cavity and the movable beverage preparation module having a module connector that is connected to the cavity connector when the movable beverage preparation module is in the operative position and that is disconnected from the cavity connector when the movable beverage preparation module is removed from the cavity (extraction device 20 is pushed back… plugged into corresponding connector on the rear wall 11, Col 3 line 29-32, Figs 1-4),
at least one of the module connector and the cavity connector has a connection interface device (connector components 26, 27 positioned on the rear side… establishing an electrical connection, Col 2 line 18-20, Figs 1-2) that is resiliently mounted to a connection base device (26’, 27’, Figs 1-2), the connection interface device configured to enable a positioning adjustment of the connection interface device when the module connector and the cavity connector are connected (at least one connector component which in the slide-in state is coupled with a corresponding connector component in the housing frame, Abstract; two connector components 26, 27 are plugged into corresponding connector components 26’, 27’ on the rear wall 11, Col 3 line 30-32, Figs 1-2; Notre: As mention above, the connector components 26, 27 been used for establishing an electrical connection; clearly, any material used as an electrical connection- such as copper are resilient, therefore read on the limitation “connection interface device that is resiliently mounted to a connection base device”.).
Claim 2, wherein the external housing (a housing frame 10, Figs 1-4) has: an external rear face opposite the front opening; and/or an external top face (see Figs 1-4),
Claim 3, comprising an external machine front face and wherein the movable beverage preparation module (extraction device 20, Col 2 line 12, Figs 1-4) in the operative position has an external module front face that forms a section of the external machine front face and that extends across or over the front opening (see Figs 1-4).
	Claim 4, wherein the external module front face extends over at least 75% of an overall width or an overall height of the external housing (see Figs 1-4).
	Claim 5, wherein the external module front face extends flush with an adjacent external face to form together part or all of the external machine front face when the movable beverage preparation module is in the operative position (see Fig 1-4).
Claim 6, wherein the movable beverage preparation module in the operative position is releasably secured against an element that positions the movable beverage preparation module in the operative position by a securing device, the element being fixed to or integral with the external housing (the individual modules are secured against displacement, Col 4 line 18-19, Figs 3-4).
Claim 7, wherein the movable beverage preparation module (extraction device 20, Col 2 line 12, Figs 1-4) has an arrangement for facilitating a movement into and/or out of the cavity, the arrangement comprising at least one of:
a grip or a handle seizable from outside the external housing when the movable beverage preparation module is in the operative position; and a guide arrangement cooperating with a counter-arrangement fixed to or integral with the external housing (20 is pushed back on the guide ledges 16, Fig 1, Col 3 line 30).
Claim 8, wherein the module connector and/or the cavity connector has a feature selected from the group consisting of:
the module connector and/or the cavity connector having at least one of an electric power connection (establishing an electrical connection, Col 2 line 19), and a fluid connection (a water connection, Col 2 line 20); the cavity connector having at least one of a fluid connection connected to a fluid source via a rigid or flexible fluid line and a power connection connected to a power source; the cavity connector being formed as a single unit or plurality of units; the cavity connector the module connector being connected together; the cavity connector being connected to a connector of a non-removable module; the module connector and the cavity connector having a guide arrangement configured to promote a proper relative positioning of the module connector and the cavity connector when approaching each other when the movable beverage preparation module approaches the operative position; and the module connector and the cavity connector having a sensing arrangement configured to sense a proper relative positioning of the module connector and the cavity connector.
Claim 9, comprising a cup support (a cup place therebeneath… underneath these cocks disposed a pedestal 63, Col 4 line 29-34, Fig 3).
Claim 10, wherein the movable beverage preparation module (extraction device 20, Col 2 line 12, Figs 1-4) comprises the user-cup holder (a pedestal 63, Col 4 line 34, Fig 3) for holding a cup (a cup place therebeneath… underneath these cocks is disposed a pedestal 63, Col 4 line 29-34, Fig 3) under the at least one beverage dispensing outlet, the cup holder being movably mounted against a main body of the movable beverage preparation module (a removable collection basin, Col 4 line 34-35) and is configured to move between an operative position for holding the user-cup under the at least one beverage dispensing outlet and an inoperative position for enabling the placement of the user-mug, taller than the cup, under the at least one beverage dispensing outlet (see Fig 3).
Claim 11, comprising a plurality of movable beverage preparation modules that can be contained simultaneously in the external housing (several modules developed independently one from the other are disposed, Col 1 line 32-34), each movable beverage preparation module being:
insertable into the cavity into the operative position of the respective movable beverage preparation module in which the respective module connector is connected to the respective cavity connector; and removable out of the cavity via the front opening (each module includes… one connector component which in the slid-in state is coupled with a corresponding connector component in the housing frame, Col 1 line 35-38),
independently of any other movable beverage preparation modules (enabling independent production or the individual modules… can replace defective modules, Col 1 line 42-45) of the respective movable beverage preparation module that are in the operative position.
Claim 12, wherein the plurality of such movable beverage preparation modules comprises: at least two different types of movable beverage preparation modules (discrete modules slidable into the housing frame, Fig 2, Col 1 line 55); and/or a master movable beverage preparation module with a master control unit and a slave movable beverage preparation module with a slave control unit connected to the master control unit.
	Claim 13, wherein the movable beverage preparation module is a flavoured beverage dispenser (a coffee machine, Title), configured to combine a flavouring ingredient and a liquid carrier for dispensing a resulting beverage via the at least one beverage dispensing outlet (an outlet 60 on the front of the coffee machine, Col 3 line 25, Fig 4).
Claim 14, comprising a dispenser (unit 30… for generating milk foam, Col 3 line 14-16) of a milk-based beverage as the movable beverage preparation module, the movable beverage preparation module comprising a milk cavity (unit 30 is provided in the coffee machine, Col 3 line 14-15, Fig 2) for containing milk to be dispensed (milk is filled into a container 35, Fig 1).
Claim 15, comprising a liquid reservoir module (a heatable water container 54, Col 2 line 62, Fig 2) having a liquid cavity for containing a liquid to be dispensed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over In-Albon (US 5,957,033) in view of Castelli et al. (US 2013/0319252 A1).  
Regarding Claim 16, In-Albon discloses the invention substantially as claimed and as discussed above; except Claim 16
Castelli et al. further teach beverage machine (see Title) with a guide arrangement comprises a positioning pin and a corresponding guiding hole (providing alignable coupling holes in each of the two parts 17, 19, inside which holes locking pins or pegs which are separate from the support structure can be inserted, [0066], Figs 6A-6G).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify In-Albon with Castelli et al.’s further teaching of the guide arrangement (“the guide arrangement” taught by In-Albon already) comprises a positioning pin and a corresponding guiding hole; because Castelli et al. teaches, in Para. [0066] of providing an excellent mechanical connection between two parts for operational safety during process.

Response to Arguments
Applicant’s arguments with respect to Claims 1-16 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
A. The applicant's argument on Remarks, namely “In contrast to the claimed invention, In-Alban fails to disclose or suggest each and every element of the present claims. For example, In-Alban fails to disclose or suggest a module connector or a cavity connector having a connection interface device that is a resiliently mounted to a connection base device”, “There is no disclosure or even suggestion that the floating character of the connector 26' of In-Alban is resiliently mounted - i.e., able to quickly return to its usual shape after being bent, stretched, or pressed - to the corresponding component. The same floating positioning play is provided to connector 56' that is not mounted on any bracket. If the bracket were to deform under pressure when connected, it would most likely pivot about the middle wall section (extending vertically to the rear side 11) of the support frame 12, which when pivoted would twist the connector 26' away from the connection direction. This would not facilitate the connection of the connectors 26, 26'; rather, this would have the opposite effect of jamming”, and “Moreover, as stated above, the connector 26' of In-Alban is mounted in a vertically floating manner in a bearing element. There is, however, no teaching or suggestion that the connector 26' would in addition be mounted in a resilient manner, such as, for example, by a spring element. It is not readily apparent to the Applicant how the floating mounting in a bearing element with a resilient arrangement could be achieved. In-Alban therefore fails to disclose or suggest at least one of the module connectors and the cavity connector has a connection interface device that is resiliently mounted to a connection base device, as required under pending Claim 1”.
The examiner’s response: The current prior art In-Albon satisfying all the structural limitations and fully discloses the recited limitations of as cited in the independent claim 1 in this office action shown above (the connector components 26, 27 been used for establishing an electrical connection; clearly, any material used as an electrical connection- such as copper are resilient, therefore read on the limitation “connection interface device that is resiliently mounted to a connection base device”); therefore, the examiner maintains the rejection.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761